DETAILED ACTION
This office action is in response to RCE filed on 02/09/2021. IDS has been filed and considered been amended. Claims 1 – 20 are pending on this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Mizushima et al. Pub. No. 2016/0233880.
 Fig. 6 of Mizushima et al. discloses computer-implemented method, comprising: generating, from a dataset (400), a compressed string (compressed data in 440) dictionary (Sliding Dictionary Ranges) having a block size (24bit, 40bits, 48 bits, 16bit, 40 bits in compressed data of compressed data stored in 440) and a front coding (Compression payloads) bucket size (401, 402, 403, 404, 405); applying front coding (Compression payloads) to one or more buckets of strings (401, 402, 403, 404, 405) in the dictionary (Sliding dictionary) having the front coding bucket size (size of each 401, 402, 403, 404, 405) to generate one or more front coded buckets of strings (compression payloads 421, 422, 423, 424, 425); concatenating one or more portions (linking of compression payloads 421, 422, 423, 424, 425) of the generated front coded buckets of string (compression payloads 421, 422, 423, 424, 425 ) to form one or more blocks (compression blocks) having the block size (24bit, 40bit, 48bit, 16bit, 40bit); compressing each of the one or more blocks (compression blocks) and storing (330) a set of one or more compressed blocks (440) wherein the set of the compressed blocks (compressed blocks) storing all strings (string of 401, 402, 403, 404, 405) in the dataset (400).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: each block including a predetermined number of front coded buckets; compressing each of the one or more blocks; and storing a set of one or more compressed 
With respect to claim 13, in addition to other elements in the claim, prior art considered individual or combination does not teach: each block including a predetermined number of front coded buckets; compressing each of the one or more blocks; and storing a set of one or more compressed blocks, wherein the set of the compressed blocks storing all strings in the dataset, wherein the set of one or more compressed blocks is split into one or subsequences of compressed blocks corresponding to respective front coded buckets of strings. 
With respect to claim 20, in addition to other elements in the claim, prior art considered individual or combination does not teach: each block including a predetermined number of front coded buckets; compressing each of the one or more blocks; and storing a set of one or more compressed blocks, wherein the set of the compressed blocks storing all strings in the dataset, wherein the set of one or more compressed blocks is split into one or subsequences of compressed blocks corresponding to respective front coded buckets of strings. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/16/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845